In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-19-00208-CR


                         BENITO CRUZ RAMIREZ, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 119th District Court
                                 Concho County, Texas
            Trial Court No. DSM-18-02011, Honorable Ben Woodward, Presiding

                                    December 17, 2019

                    ORDER OF ABATEMENT AND REMAND
                     Before QUINN, C.J., and PIRTLE and PARKER, JJ.

       Appellant Benito Cruz Ramirez appeals his conviction for possession of a

controlled substance with the intent to deliver.       Appellant’s brief was originally due

September 18, 2019. We subsequently granted appellant’s counsel three extensions to

file a brief. By letter of November 19, 2019, we notified appellant’s counsel that if the brief

was not filed by December 2, the appeal would be abated and the cause remanded to

the trial court for further proceedings. TEX. R. APP. P. 38.8(b)(2), (3). On December 2,

2019, appellant’s counsel filed a motion seeking an extension until December 6 to file the
brief. To date, counsel has not filed appellant’s brief or had any further communication

with this Court.

       Accordingly, we deny appellant’s motion for extension, abate the appeal, and

remand the cause to the trial court for further proceedings. Upon remand, the trial court

shall determine the following:

       1.     whether appellant still desires to prosecute the appeal;

       2.     whether appellant is indigent;

       3.     whether appellant has been denied the effective assistance of counsel due
              to counsel’s failure to timely file an appellate brief, see Ex parte Briggs, 187
S.W.3d 458, 467 (Tex. Crim. App. 2005) (holding “a reasonably competent
              attorney—regardless of whether he is retained or appointed—must seek to
              advance his client’s best defense in a reasonably competent manner”);

       4.     whether new counsel should be appointed; and

       5.     if appellant desires to continue the appeal, the final date on which appellant
              will file appellant’s brief.

       The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this Court by January 10, 2020.

If it is determined that appellant desires to proceed with the appeal, is indigent, and has

been denied the effective assistance of counsel, the trial court may appoint him new

counsel; the name, address, email address, and phone number of any new counsel

appointed shall be included in the aforementioned findings. Should further time be

needed to perform these tasks, then same must be requested before January 10, 2020.

       It is so ordered.

                                                                Per Curiam

       Do not publish.




                                               2